Helm, J.
John Arthur, now deceased, in his life-time brought suit and obtained a decree of divorce against his wife, who is the plaintiff in error herein. This writ is prosecuted for the purpose of reversing that decree.
The record of proceedings in that cause shows on its face that the court acted without obtaining jurisdiction of the person of the defendant. In the case of Israel v. Arthur et al. ante, p. 5, we have fully considered this record, and declared the proceedings of the county court *13therein void and of no effect. The judgment and decree must be reversed.
This court has held that the decease of the husband after a decree of divorce is granted, and before proceedings in error thereon are instituted, does not operate to prevent a review and reversal of the decree.
That “when property rights are involved, as in this case, the same reason exists for determining its validity as in civil cases generally.” Israel v. Arthur, 6 Col. 85.

Reversed.